 


110 HR 2461 IH: To amend the Internal Revenue Code of 1986 to permit distributions from individual retirement plans to be contributed to 529 plans without including the distribution in gross income.
U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2461 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2007 
Mr. Frank of Massachusetts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to permit distributions from individual retirement plans to be contributed to 529 plans without including the distribution in gross income. 
 
 
1.Contributions to 529 plans from individual retirement plans 
(a)In generalSubsection (d) of section 408 of the Internal Revenue Code of 1986 (relating to individual retirement accounts) is amended by adding at the end the following new paragraph:  
 
(9)Transfers to 529 plans 
(A)In generalParagraph (1) does not apply to any amount paid or distributed out of an individual retirement account or individual retirement annuity to the individual for whose benefit the account or annuity is maintained if such amount is contributed to a qualified tuition program (as defined in section 529(b)). 
(B)LimitationSubparagraph (A) shall not apply to any payment or distribution if such payment or distribution would result in an excess contribution described in section 529(b)(6).  
(C)Rollover rules to applyFor purposes of subparagraph (A), rules similar to the rules of paragraphs (3) shall apply.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to payments and distributions in taxable years beginning after December 31, 2007.   
 
